            Case 1:21-cv-05435-LLS Document 1 Filed 06/21/21 Page 1 of 24




 Evan J. Smith
 BRODSKY SMITH
 240 Mineola Boulevard
 First Floor
 Mineola, NY 11501
 Telephone:    516.741.4977
 Facsimile:    516.741.0626
 esmith@brodskysmith.com

 Attorneys for Plaintiff


                                UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF NEW YORK

 SCOTT BISHINS,
                                                     Case No.:
                           Plaintiff,

        vs.                                          COMPLAINT FOR:

 TREMONT MORTGAGE TRUST, JOHN L.                     (1)     Violation of § 14(a) of the Securities
 HARRINGTON, MATTHEW P. JORDAN,                              Exchange Act of 1934
 WILLIAM A. LAMKIN, JOSEPH L.                        (2)     Violation of § 20(a) of the Securities
 MOREA, ADAM D. PORTNOY, and RMR                             Exchange Act of 1934
 MORTGAGE TRUST,
                                                     DEMAND FOR JURY TRIAL
                           Defendants.




       Plaintiff Scott Bishins (“Plaintiff”), by his attorneys, on behalf of himself, files this action

against the defendants, and alleges upon information and belief, except for those allegations that

pertain to him, which are alleged upon personal knowledge, as follows:

                               SUMMARY OF THE ALLEGATIONS

       1.      Plaintiff brings this action on behalf of himself against Tremont Mortgage Trust

(“TRMT” or the “Company”) and the Company’s Board of Directors (the “Board” or the

“Individual Defendants,”) for violations of Sections 14(a) and 20(a) of the Securities and Exchange

Act of 1934 (the “Exchange Act”) as a result of the Individual Defendants’ efforts to sell the
            Case 1:21-cv-05435-LLS Document 1 Filed 06/21/21 Page 2 of 24




Company to RMR Mortgage Trust (“RMR” or the “Parent) and its affiliates as a result of an unfair

process, and to enjoin an upcoming stockholder vote on a proposed all-stock transaction valued at

approximately $54 million (the “Proposed Transaction”).

       2.      The terms of the Proposed Transaction were memorialized in an April 27, 2021,

filing with the Securities and Exchange Commission (“SEC”) on Form 8-K attaching the definitive

Agreement and Plan of Merger (the “Merger Agreement”). Under the terms of the Merger

Agreement, TRMT will become an indirect wholly-owned subsidiary of RMR, and TRMT’s

public stockholders will receive, in exchange for each share of TRMT common stock they own,

0.520 of one newly issued RMR common share. This implied a per share value of $6.55 for TRMT

based on RMR’s closing price on April 23, 2021 of $12.59 per share.

       3.      Thereafter, on June 9, 2021, RMR filed a Registration Statement on Form S-4 (the

“Registration Statement”) with the SEC in support of the Proposed Transaction.

       4.      The Proposed Transaction is also for a number of reasons. Significantly, the

Registration Statement describes a transaction mired by conflicts of interest and resulting in an

insufficient process in which the Board failed to initiate a proper market check and in which they

only considered a handful of other potentially interested counterparties.

       5.      Next, it appears as though the Board has entered into the Proposed Transaction to

procure for themselves and senior management of the Company significant and immediate

benefits. For instance, pursuant to the terms of the Merger Agreement, upon the consummation

of the Proposed Transaction, Company Board Members and executive officers will be able to

exchange all Company equity awards for the merger consideration.

       6.      In violation of the Exchange Act and in further violation of their fiduciary duties,

Defendants caused to be filed the materially deficient Registration Statement on June 9, 2021 with




                                                 2
             Case 1:21-cv-05435-LLS Document 1 Filed 06/21/21 Page 3 of 24




the SEC in an effort to solicit Plaintiff to vote his TRMT shares in favor of the Proposed

Transaction.     The Registration Statement is materially deficient, deprives Plaintiff of the

information necessary to make an intelligent, informed and rational decision of whether to vote in

favor of the Proposed Transaction, and is thus in breach of the Defendants’ fiduciary duties. As

detailed below, the Registration Statement omits and/or misrepresents material information

concerning, among other things: (a) the sales process and in particular certain conflicts of interest

for management; (b) the financial projections for TRMT and RMR, provided by TRMT and RMR

to the Company’s financial advisor Citigroup Global Markets, Inc. (“Citi”) and to RMR’s financial

advisor, UBS Securities LLC (“UBS”); and (c) the data and inputs underlying the financial

valuation analyses, if any, that purport to support the fairness opinions created by Citi and UBS

and provided to the Board.

        7.      Absent judicial intervention, the Proposed Transaction will be consummated,

resulting in irreparable injury to Plaintiff.

                                                PARTIES

        8.      Plaintiff is a citizen of Florida, and at all material times, has been a stockholder of

TRMT.

        9.      TRMT a real estate investment trust (REIT), focuses on originating and investing

in first mortgage loans secured by middle market and transitional commercial real estate in the

United States. TRMT is incorporated under the laws of the State of Maryland and has its principal

place of business located at Two Newton Place, 255 Washington Street, Suite 300, Newton, MA

02458. Shares of TRMT stock are traded on the Nasdaq Stock Exchange under the symbol

“TRMT.”




                                                   3
          Case 1:21-cv-05435-LLS Document 1 Filed 06/21/21 Page 4 of 24




       10.     Defendant John L. Harrington ("Harrington") has been an Independent Trustee of

the Company at all relevant times. Notably, Harrington is also an Independent Trustee of RMR

and has been at all relevant times, is therefore not “independent” concerning the Proposed

Transaction, and thus is present on both sides of the Proposed Transaction.

       11.     Defendant Matthew P. Jordan ("Jordan") has been a Managing Trustee of the

Company at all relevant times. Notably, Jordan is also a Managing Trustee of RMR and has been

at all relevant times, and thus is present on both sides of the Proposed Transaction.

       12.     Defendant William A. Lamkin ("Lamkin") has been an Independent Trustee of the

Company at all relevant times.

       13.     Defendant Joseph L. Morea ("Morea") has been an Independent Trustee of the

Company at all relevant times. Notably, Morea was also previously an Independent Trustee of

RMR, is therefore not “independent” concerning the Proposed Transaction, and thus is effectively

present on both sides of the Proposed Transaction.

       14.     Defendant Adam D. Portnoy ("Portnoy") has been a Managing Trustee of the

Company at all relevant times. Notably, Portnoy is also a Managing Trustee of RMR and has been

at all relevant times, and thus is present on both sides of the Proposed Transaction

       15.     The Defendants identified in ¶¶ 10-14, above, are sometimes collectively referred

to herein as the “Individual Defendants”.

       16.     Defendant RMR a real estate finance company, focuses on originating and

investing in first mortgage whole loans secured by middle market and transitional commercial real

estate. The company is headquartered in Newton, Massachusetts. Shares of RMR common stock

are traded on the Nasdaq Stock Exchange under the ticker symbol “RMRM.”




                                                 4
          Case 1:21-cv-05435-LLS Document 1 Filed 06/21/21 Page 5 of 24




                                 JURISDICTION AND VENUE

       17.     This Court has subject matter jurisdiction pursuant to Section 27 of the Exchange

Act (15 U.S.C. § 78aa) and 28 U.S.C. § 1331 (federal question jurisdiction) as Plaintiff alleges

violations of Sections 14(a) and 20(a) of the Exchange Act. This action is not a collusive one to

confer jurisdiction on a court of the United States, which it would not otherwise have. The Court

has supplemental jurisdiction over any claims arising under state law pursuant to 28 U.S.C. § 1367.

       18.     Personal jurisdiction exists over each defendant either because the defendants are

incorporated in this District, conduct business in or maintain operations in this District, or is an

individual who is either present in this District for jurisdictional purposes or has sufficient

minimum contacts with this District as to render the exercise of jurisdiction over defendant by this

Court permissible under traditional notions of fair play and substantial justice.

       19.     Venue is proper in this District pursuant to 28 U.S.C. § 1391, because each of the

Individual Defendants, as Company officers or directors, has extensive contacts within this District

and TRMT stock is traded on the Nasdaq Stock Exchange which is located in this District.

                               SUBSTANTIVE ALLEGATIONS

Company Background

       20.     TRMT focuses on originating and investing in first mortgage loans secured by

middle market and transitional commercial real estate in the United States. The Company qualifies

as a REIT for federal income tax purposes. TRMT was founded in 2017 and is headquartered in

Newton, Massachusetts.

       21.     The Company’s most recent financial performance press release before the

announcement of the Proposed Transaction indicated sustained and solid financial performance.

For example, in a February 19, 2021 press release announcing its Fourth Quarter 2020 financial




                                                 5
          Case 1:21-cv-05435-LLS Document 1 Filed 06/21/21 Page 6 of 24




results, the Company highlighted such milestones as $2.2 million, or $0.26 per diluted share,

compared to net income of $1.3 million, or $0.16 per diluted share, for the same quarter last year.

       22.     Speaking on these positive results, TRMT President Thomas Lorenzini, stated, “We

reported solid fourth quarter and full year 2020 results that reflect our proactive measures over the

past year to preserve liquidity, enhance the stability of our balance sheet and actively manage our

loans. During the fourth quarter our portfolio's overall performance improved further, as we

upgraded the risk ratings of two loans based upon continued improvement of the underlying

collateral. We are also pleased that all of our loans continue to remain current on debt service.

Looking ahead, given the performance of our portfolio, we plan to reinstate our regular quarterly

distribution and to announce the amount of the new distribution in April 2021.”

       23.     Since the announcement of the Proposed Transaction, RMR’s per share price has

fluctuated significantly and has recently traded as low as $11.75 per share, which would translate

into a merger consideration of only approximately $6.11 per share. The fact that the Proposed

Transaction does not guarantee TRMT’s public stockholders protection from such fluctuations in

RMR’s per share price seems to be of no concern to the Defendants.

The Flawed Sales Process

       24.     As detailed in the Registration Statement, the process deployed by the Individual

Defendants was flawed and inadequate, was conducted out of the self-interest of the Individual

Defendants, and was designed with only one concern in mind – to effectuate a sale of the Company

by any means possible.

       25.     First and foremost, the Registration Statement reveals that the majority of the Board

either are currently serving on the RMR Board or have in the near past. Specifically, the

Registration Statement reveals that Defendants Portnoy and Jordan serve as managing trustees of




                                                 6
          Case 1:21-cv-05435-LLS Document 1 Filed 06/21/21 Page 7 of 24




both TRMT and RMR, that Defendant Harrington serves as an independent trustee on both the

TRMT and RMR boards, and that Defendant Morea currently serves as an independent trustee of

TRMT and formerly served as an independent trustee of the RMR Board.

        26.      This is especially problematic because the TRMT special committee created to

direct the sales process was composed of only Defendants Lamkin and Morea, the latter of whom,

like the rest of the Board save Defendant Lamkin, was conflicted and had connections on both

sides of the Transaction. Clearly such as special committee could not have been “independent.”

        27.      Further, the Registration Statement fails to indicate if a market check for potentially

interested third parties was conducted at any point during the sales process by the Board, or anyone

on its behalf.

        28.      The Registration Statement does not provide adequate information as to why the

Board agreed to the merger consideration without the protections of a collar mechanism to keep

the merger consideration within a reasonable range.

        29.      In addition, the Registration Statement is silent as to the nature of the confidentiality

agreement entered into between the Company and RMR, whether this agreement differed from

any other agreement with potentially interested third parties not specifically mentioned by the

Registration Statement, and if so in what way and the specific terms of any such included “don’t-

ask, don’t-waive” provisions or standstill provisions, and if so, the specific conditions, if any,

under which such provisions would fall away.

        30.      It is not surprising, given this background to the overall sales process, that it was

conducted in a completely inappropriate and misleading manner.




                                                    7
          Case 1:21-cv-05435-LLS Document 1 Filed 06/21/21 Page 8 of 24




The Proposed Transaction

       31.     On April 26, 2021, TRMT and RMR issued a press release announcing the

Proposed Transaction. The press release stated, in relevant part:

       Newton, MA (April 26, 2021): RMR Mortgage Trust (Nasdaq: RMRM) and
       Tremont Mortgage Trust (Nasdaq: TRMT) today announced that they have entered
       into a definitive merger agreement pursuant to which TRMT will merge with and
       into RMRM, with RMRM continuing as the surviving company. The merger is
       expected to create a more diversified commercial mortgage real estate investment
       trust, or REIT, focused on middle market transitional bridge loans with assets
       expected to approach $1 billion when fully invested. The merger is expected to be
       accretive to distributable earnings in 2022 with the potential to realize annual
       expense savings of $1.4 million to $1.6 million, or $0.10 to $0.11 per common
       share, due to the elimination of certain duplicative public company costs.

       Tom Lorenzini, President of RMRM and TRMT, made the following statement:

       “We are excited to announce this merger of two highly complementary businesses
       that will create a larger, more diversified commercial mortgage REIT. This
       combination greatly enhances our financial strength and provides attractive benefits
       to the shareholders of both companies. We believe that with increased scale and an
       expanded capital base the combined company will be much better positioned to
       access capital markets, increase operating efficiency, and deliver more attractive
       risk-adjusted returns for our shareholders.”

       Under the terms of the merger agreement, each TRMT common share will be
       converted into 0.520 of one newly issued RMRM common share. Based on the
       closing prices of RMRM’s and TRMT’s common shares on Friday, April 23, 2021,
       the implied offer price is approximately $6.55 per TRMT common share, which
       represents a premium of 6% and 9% to the closing price and the volume weighted
       average price, respectively, for the 30 trading days ending on April 23, 2021. Upon
       the closing of the merger, RMRM shareholders are expected to own approximately
       70% of the combined company’s outstanding common shares, while TRMT
       shareholders are expected to own approximately 30% of the combined company’s
       outstanding common shares.

       Based on the closing price of RMRM’s common shares on April 23, 2021, the
       equity market capitalization of the combined company would be approximately
       $180 million. Tremont Realty Advisors LLC, the manager of RMRM and TRMT,
       or the Manager, will continue to manage the combined company and has waived
       any termination fee that would otherwise be payable by TRMT as a result of the
       merger.




                                                8
          Case 1:21-cv-05435-LLS Document 1 Filed 06/21/21 Page 9 of 24




       On a pro forma basis as of today, the combined company will have a loan portfolio
       consisting of the following characteristics:

       ·      22 first mortgage loans with aggregate loan commitments of $519 million;
       ·      Average funded loan size of $21 million;
       ·      Weighted average maximum maturity, which assumes all borrower
       extension options have been exercised, of 3.2 years; and
       ·      Weighted average interest rate of LIBOR plus 3.91% and a weighted
       average loan-to-value of 66%.

       The merger and other transactions contemplated by the merger agreement and the
       terms thereof were evaluated, negotiated and recommended, as applicable to each
       of RMRM’s and TRMT’s board of trustees by special committees of each of
       RMRM’s and TRMT’s board of trustees, respectively, each comprised solely of
       RMRM’s and TRMT’s disinterested, independent trustees, respectively, and were
       separately unanimously approved and adopted by RMRM’s and TRMT’s
       independent trustees and by RMRM’s and TRMT’s board of trustees, with
       independent trustees unanimously approving the merger and other transactions
       contemplated by the merger agreement.

       The merger is expected to close during the third quarter of 2021, subject to the
       requisite approvals by RMRM and TRMT shareholders and other customary
       closing conditions. RMRM’s greater than 5% shareholder has agreed to vote in
       favor of the issuance of common shares in the merger at RMRM’s special meeting
       of shareholders. TRMT’s greater than 5% shareholder has agreed to vote in favor
       of the merger and other transactions contemplated by the merger agreement at
       TRMT’s special meeting of shareholders.

Potential Conflicts of Interest

       32.     The breakdown of the benefits of the deal indicate that TRMT insiders are the

primary beneficiaries of the Proposed Transaction, not the Company’s public stockholders such

as Plaintiff. The Board and the Company’s executive officers are conflicted because they will

have secured unique benefits for themselves from the Proposed Transaction not available to

Plaintiff as a public stockholder of TRMT.

       33.     Notably, Company insiders, currently own large, illiquid portions of Company

stock that will be exchanged for the merger consideration upon the consummation of the Proposed

Transaction. However, while the Registration Statement provides the following, it fails to provide




                                                9
            Case 1:21-cv-05435-LLS Document 1 Filed 06/21/21 Page 10 of 24




an accounting of the merger consideration such holdings will be exchanged for upon the

consummation of the Proposed Transaction:

                                                                      Number of
                                                                 TRMT Common Shares
Name of Beneficial Owner(1)                                       Beneficially Owned(2)   Percent of Class(3)


Adam D. Portnoy                                                      1,613,600(4)                   19.4%

David M. Blackman (5)                                                      28,887          Less than 1%

Joseph L. Morea                                                            23,500          Less than 1%

G. Douglas Lanois                                                          19,341          Less than 1%

Matthew P. Jordan                                                          17,717          Less than 1%

John L. Harrington                                                       13,500(6)         Less than 1%

William A. Lamkin                                                         6,000(7)         Less than 1%

Thomas J. Lorenzini                                                      2,136.67          Less than 1%

All Trustees and executive officers as a group (seven persons)      1,695,794.67                    20.4%



          34.       Moreover, upon the consummation of the Proposed Transaction, the Registration

Statement indicates that each outstanding Company stock option, restricted share, or other equity

award will be canceled and converted into the right to receive certain consideration according to

the merger agreement. However, the Registration Statement fails to provide an accounting of such

awards or the merger consideration such holdings will be exchanged for upon the consummation

of the Proposed Transaction.

          35.       In addition, the Registration Statement fails to provide adequate information

regarding any employment agreements with any TRMT executives that entitle such executives to

severance packages should their employment be terminated under certain circumstances. If such




                                                      10
         Case 1:21-cv-05435-LLS Document 1 Filed 06/21/21 Page 11 of 24




‘golden parachute’ packages exist they will grant each director or officer entitled to them

significant compensation not shared by Plaintiff.

        36.    The Registration Statement also fails to adequately disclose communications

regarding post-transaction employment during the negotiation of the underlying transaction must

be disclosed to stockholders. Communications regarding post-transaction employment during the

negotiation of the underlying transaction must be disclosed to stockholders. This information is

necessary for Plaintiff to understand potential conflicts of interest of management and the Board,

as that information provides illumination concerning motivations that would prevent fiduciaries

from acting solely in the best interests of the Company’s stockholders

        37.    Thus, while the Proposed Transaction is not in the best interests of TRMT, Plaintiff

or Company stockholders, it will produce lucrative benefits for the Company’s officers and

directors.

The Materially Misleading and/or Incomplete Registration Statement

        38.    On June 4, 2021, the TRMT Board and RMR caused to be filed with the SEC a

materially misleading and incomplete Registration Statement that, in violation their fiduciary

duties, failed to provide Plaintiff in his capacity as a Company stockholder with material

information and/or provides materially misleading information critical to the total mix of

information available to Plaintiff concerning the financial and procedural fairness of the Proposed

Transaction.




                                                11
         Case 1:21-cv-05435-LLS Document 1 Filed 06/21/21 Page 12 of 24




       Omissions and/or Material Misrepresentations Concerning the Sales Process leading up

       to the Proposed Transaction

       39.      Specifically, the Registration Statement fails to provide material information

concerning the process conducted by the Company and the events leading up to the Proposed

Transaction. In particular, the Registration Statement fails to disclose

             a. Adequate information regarding the conflicted nature of the majority of the TRMT

                Board, including the TRMT Special Committee, and their ties to RMR, including

                what specific steps were taken to ensure that these conflicts were adequately

                addressed;

             b. The specific reasoning as to why no market check for potentially interested third

                parties was conducted by the Board or anyone on its behalf throughout the sales

                process;

             c. Whether the confidentiality agreements entered into by the Company with RMR

                differed from any other unnamed confidentiality agreement entered into between

                the Company and potentially interested third parties, and if so, in what way;

             d. All specific conditions under which any standstill provision contained in any

                entered confidentiality agreement entered into between the Company and

                potentially interested third parties throughout the sales process, including RMR,

                would fall away;

             e. The specific reasoning as to why the Board agreed to the merger consideration

                without the protections of a collar mechanism to keep the merger consideration

                within a reasonable range;




                                                12
         Case 1:21-cv-05435-LLS Document 1 Filed 06/21/21 Page 13 of 24




             f. Whether any change-in-control agreements will grant any TRMT Director a

                “Golden Parachute” payment upon the consummation of the Proposed Transaction,

                and the specific amount of consideration contemplated;

             g. Communications regarding post-transaction employment during the negotiation of

                the underlying transaction must be disclosed to stockholders. Communications

                regarding post-transaction employment during the negotiation of the underlying

                transaction must be disclosed to stockholders. This information is necessary for

                stockholders to understand potential conflicts of interest of management and the

                Board, as that information provides illumination concerning motivations that would

                prevent fiduciaries from acting solely in the best interests of Plaintiff and Company

                stockholders.

       Omissions and/or Material Misrepresentations Concerning TRMT’s Financial Projections

       40.      The Registration Statement fails to provide material information concerning

financial projections provided by TRMT management and relied upon by Citi and UBS in their

analyses. The Registration Statement discloses management-prepared financial projections for the

Company which are materially misleading.

       41.      As such, the Registration Statement should have, but fails to provide, certain

information in the projections that TRMT and/or RMR management provided to the Board, Citi,

and UBS. Courts have uniformly stated that “projections … are probably among the most highly-

prized disclosures by investors. Investors can come up with their own estimates of discount rates

or [] market multiples. What they cannot hope to do is replicate management’s inside view of the

company’s prospects.” In re Netsmart Techs., Inc. S’holders Litig., 924 A.2d 171, 201-203 (Del.

Ch. 2007).




                                                 13
         Case 1:21-cv-05435-LLS Document 1 Filed 06/21/21 Page 14 of 24




       42.     With regard to the “TRMT Standalone Income Statement Projections” the

Registration Statement fails to disclose:

               a. The total share count utilized;

               b. All specific adjustments made and the reasons underlying these adjustments.

       43.     With regard to the “TRMT Standalone Balance Sheet Projections” the Registration

Statement fails to disclose:

               a. All specific adjustments made and the reasons underlying these adjustments;

       44.     The Registration Statement fails to disclose a reconciliation of all non-GAAP to

GAAP metrics utilized.

       45.     This information is necessary to provide Plaintiff in his capacity as a Company

stockholder a complete and accurate picture of the sales process and its fairness. Without this

information, Plaintiff is not fully informed as to Defendants’ actions, including those that may

have been taken in bad faith, and cannot fairly assess the process.

       46.     Without accurate projection data presented in the Registration Statement, Plaintiff

is unable to properly evaluate the Company’s true worth, the accuracy of Citi or UBS’s financial

analyses, or make an informed decision whether to vote in favor of the Proposed Transaction. As

such, the Board has breached their fiduciary duties by failing to include such information in the

Registration Statement.

       Omissions and/or Material Misrepresentations Concerning RMR’s Financial Projections

       47.     The Registration Statement fails to provide material information concerning

RMR’s financial projections provided by RMR management and relied upon by Citi and UBS in




                                                14
         Case 1:21-cv-05435-LLS Document 1 Filed 06/21/21 Page 15 of 24




their analyses. The Registration Statement discloses financial projections for RMR which are

materially misleading.

       48.     The Registration Statement should have, but fails to provide, certain information in

the projections that RMR management provided to the Board, Citi, and UBS regarding RMR’s

projected financial information. Courts have uniformly stated that “projections … are probably

among the most highly-prized disclosures by investors. Investors can come up with their own

estimates of discount rates or [] market multiples. What they cannot hope to do is replicate

management’s inside view of the company’s prospects.” In re Netsmart Techs., Inc. S’holders

Litig., 924 A.2d 171, 201-203 (Del. Ch. 2007)

       49.     With regard to the “RMR Standalone Income Statement Projections” the

Registration Statement fails to disclose:

               c. The total share count utilized;

               d. All specific adjustments made and the reasons underlying these adjustments.

       50.     With regard to the “RMR Standalone Balance Sheet Projections” the Registration

Statement fails to disclose:

               b. All specific adjustments made and the reasons underlying these adjustments;

       51.     The Registration Statement fails to disclose a reconciliation of all non-GAAP to

GAAP metrics utilized.

       52.     This information is necessary to provide Plaintiff in his capacity as a Company

stockholder a complete and accurate picture of the sales process and its fairness. Without this

information, Plaintiff is not fully informed as to Defendants’ actions, including those that may

have been taken in bad faith, and cannot fairly assess the process.




                                                15
         Case 1:21-cv-05435-LLS Document 1 Filed 06/21/21 Page 16 of 24




       53.     Without accurate projection data presented in the Registration Statement, Plaintiff

is unable to properly evaluate the RMR’s true worth, the value of the merger consideration, the

accuracy of Citi or UBS’s financial analyses, or make an informed decision whether to vote in

favor of the Proposed Transaction. As such, the Board has breached their fiduciary duties by

failing to include such information in the Registration Statement.

       Omissions and/or Material Misrepresentations Concerning the Financial Analyses by Citi

       54.     In the Registration Statement, Citi describes its fairness opinion and the various

valuation analyses performed to render such opinion. However, the descriptions fail to include

necessary underlying data, support for conclusions, or the existence of, or basis for, underlying

assumptions. Without this information, one cannot replicate the analyses, confirm the valuations

or evaluate the fairness opinions.

       55.     With respect to the Dividend Discount Analysis for TRMT, the Registration

Statement fails to disclose:

               a. The implied TRMT’s terminal values calculated;

               b. The specific inputs and assumptions used to determine the utilized range of

                   BVPS multiples of 0.90x to 1.10x; and

               c. The specific inputs and assumptions used to determine the utilized discount rate

                   range of 22.2% to 30.0%.

       56.     With respect to the Dividend Discount Analysis for RMR, the Registration

Statement fails to disclose:

               a. The implied RMR’s terminal values calculated;

               b. The specific inputs and assumptions used to determine the utilized range of

                   BVPS multiples of 0.90x to 1.10x; and




                                                16
         Case 1:21-cv-05435-LLS Document 1 Filed 06/21/21 Page 17 of 24




               c. The specific inputs and assumptions used to determine the utilized discount rate

                   range of 17.7% to 25.4%.

       57.     With respect to the Selected Public Companies Analysis for TRMT, the

Registration Statement fails to disclose:

               a. The specific multiples for each comparable company;

               b. The specific inputs and assumptions used to determine the utilized selected

                   ranges of BVPS multiples of 0.61x to 1.49x and calendar year 2021 and

                   calendar year 2022 estimated adjusted distributable EPS multiples of 10.2x to

                   23.3x and 9.8x to 13.9x, respectively, to BVPS (as of December 31, 2020) and

                   calendar year 2021 and calendar year 2022 estimated adjusted distributable EPS

                   of TRMT;

       58.     With respect to the Selected Public Companies Analysis for RMR, the Registration

Statement fails to disclose:

               a. The specific multiples for each comparable company;

               b. The specific inputs and assumptions used to determine the utilized selected

                   ranges of BVPS multiples of 0.61x to 1.49x and calendar year 2021 and

                   calendar year 2022 estimated adjusted distributable EPS multiples of 10.2x to

                   23.3x and 9.8x to 13.9x, respectively, to BVPS (as of December 31, 2020) and

                   calendar year 2021 and calendar year 2022 estimated adjusted distributable EPS

                   of RMR;

       59.     With respect to the Selected Precedent Transaction Analysis, the Registration

Statement fails to disclose:

               a. The specific date on which the selected transactions closed;




                                               17
         Case 1:21-cv-05435-LLS Document 1 Filed 06/21/21 Page 18 of 24




               b. The value of each selected transaction; and

               c. The specific inputs and assumptions used to determine the utilized selected

                   range of BVPS multiples of 0.65x to 1.10x to BVPS (as of December 31, 2020)

                   of TRMT.

       60.     These disclosures are critical for Plaintiff to be able to make an informed decision

on whether to vote in favor of the Proposed Transaction.

       61.     Without the omitted information identified above, Plaintiff is missing critical

information necessary to evaluate whether the proposed consideration truly maximizes his value

and serves his interest as a stockholder. Moreover, without the key financial information and

related disclosures, Plaintiff cannot gauge the reliability of the fairness opinion and the Board’s

determination that the Proposed Transaction is in his best interests as a public TRMT stockholder.

As such, the Board has breached their fiduciary duties by failing to include such information in

the Registration Statement.

       Omissions and/or Material Misrepresentations Concerning the Financial Analyses by UBS

       62.     In the Registration Statement, UBS describes its fairness opinion and the various

valuation analyses performed to render such opinion. However, the descriptions fail to include

necessary underlying data, support for conclusions, or the existence of, or basis for, underlying

assumptions. Without this information, one cannot replicate the analyses, confirm the valuations

or evaluate the fairness opinions.

       63.     With respect to the RMRM Selected Public Companies Analysis, the Registration

Statement fails to disclose:

               a. The specific multiples for each comparable company; and

               b. The value for RMR calculated.




                                                18
         Case 1:21-cv-05435-LLS Document 1 Filed 06/21/21 Page 19 of 24




       64.     With respect to the TRMT Selected Public Companies Analysis, the Registration

Statement fails to disclose:

               a. The specific multiples for each comparable company; and

               b. The value for TRMT calculated.

       65.     With respect to the Selected Precedent Transactions Analysis, the Registration

Statement fails to disclose:

               a. The specific multiples for each precedent transaction;

               b. The specific date on which the selected transactions closed;

               c. The value of each selected transaction;

               d. The value for RMR calculated; and

               e. The value for TRMT calculated.

       66.     With respect to the Leveraged Discount Cash Flow Analysis for RMR, the

Registration Statement fails to disclose:

               a. The present value of the distributable cash flows that RMR was forecasted to

                   generate during the second quarter of RMR’s fiscal year ending December 31,

                   2021;

               b. The terminal values for RMR calculated;

               c. The specific range of multiples to RMR’s Terminal Book Value Per Share

                   applied, and the inputs and assumptions underlying this range; and

               d. The specific inputs and assumptions used to calculate the utilized discount rate

                   range of 15.0% to 19.0%.

       67.     With respect to the Leveraged Discount Cash Flow Analysis for TRMT, the

Registration Statement fails to disclose:




                                               19
         Case 1:21-cv-05435-LLS Document 1 Filed 06/21/21 Page 20 of 24




               a. The present value of the distributable cash flows that TRMT was forecasted to

                   generate during the second quarter of TRMT’s fiscal year ending December 31,

                   2021, through the full fiscal year ending December 31, 2025;

               b. The terminal values for TRMT calculated;

               c. The specific range of multiples to TRMT’s Terminal Book Value Per Share

                   applied, and the inputs and assumptions underlying this range; and

               d. The specific inputs and assumptions used to calculate the utilized discount rate

                   range of 15.0% to 19.0%.

       68.     These disclosures are critical for Plaintiff to be able to make an informed decision

on whether to vote in favor of the Proposed Transaction.

       69.     Without the omitted information identified above, Plaintiff is missing critical

information necessary to evaluate whether the proposed consideration truly maximizes his value

and serves his interest as a stockholder. Moreover, without the key financial information and

related disclosures, Plaintiff cannot gauge the reliability of the fairness opinion and the Board’s

determination that the Proposed Transaction is in his best interests as a public TRMT stockholder.

As such, the Board has breached their fiduciary duties by failing to include such information in

the Registration Statement.

                                          FIRST COUNT

                        Violations of Section 14(a) of the Exchange Act

                                     (Against All Defendants)

       70.     Plaintiff repeats all previous allegations as if set forth in full herein.

       71.     Defendants have disseminated the Registration Statement with the intention of

soliciting Plaintiff to vote his shares in favor of the Proposed Transaction.




                                                  20
         Case 1:21-cv-05435-LLS Document 1 Filed 06/21/21 Page 21 of 24




       72.     Section 14(a) of the Exchange Act requires full and fair disclosure in connection

with the Proposed Transaction. Specifically, Section 14(a) provides that:

       It shall be unlawful for any person, by the use of the mails or by any means or

       instrumentality of interstate commerce or of any facility of a national securities

       exchange or otherwise, in contravention of such rules and regulations as the [SEC]

       may prescribe as necessary or appropriate in the public interest or for the protection

       of investors, to solicit or to permit the use of his name to solicit any proxy or consent

       or authorization in respect of any security (other than an exempted security)

       registered pursuant to section 78l of this title.

       73.     As such, SEC Rule 14a-9, 17 C.F.R. 240.14a-9, states the following:

       No solicitation subject to this regulation shall be made by means of any proxy

       statement, form of proxy, notice of meeting or other communication, written or

       oral, containing any statement which, at the time and in the light of the

       circumstances under which it is made, is false or misleading with respect to any

       material fact, or which omits to state any material fact necessary in order to make

       the statements therein not false or misleading or necessary to correct any statement

       in any earlier communication with respect to the solicitation of a proxy for the same

       meeting or subject matter which has become false or misleading.

       74.     The Registration Statement was prepared in violation of Section 14(a) because it is

materially misleading in numerous respects and omits material facts, including those set forth

above. Moreover, in the exercise of reasonable care, Defendants knew or should have known that

the Registration Statement is materially misleading and omits material facts that are necessary to

render them non-misleading.




                                                  21
         Case 1:21-cv-05435-LLS Document 1 Filed 06/21/21 Page 22 of 24




       75.     The Individual Defendants had actual knowledge or should have known of the

misrepresentations and omissions of material facts set forth herein.

       76.     The Individual Defendants were at least negligent in filing a Registration Statement

that was materially misleading and/or omitted material facts necessary to make the Registration

Statement not misleading.

       77.     The misrepresentations and omissions in the Registration Statement are material to

Plaintiff, and Plaintiff will be deprived of this entitlement to decide whether to vote his shares in

favor of the Proposed Transaction on the basis of complete information if such misrepresentations

and omissions are not corrected prior to the stockholder vote regarding the Proposed Transaction.

                                        SECOND COUNT

                        Violations of Section 20(a) of the Exchange Act

                               (Against All Individual Defendants)

       78.     Plaintiff repeats all previous allegations as if set forth in full herein.

       79.     The Individual Defendants were privy to non-public information concerning the

Company and its business and operations via access to internal corporate documents, conversations

and connections with other corporate officers and employees, attendance at management and

Board meetings and committees thereof and via reports and other information provided to them in

connection therewith. Because of their possession of such information, the Individual Defendants

knew or should have known that the Registration Statement was materially misleading to Plaintiff.

       80.     The Individual Defendants were involved in drafting, producing, reviewing and/or

disseminating the materially false and misleading statements complained of herein. The Individual

Defendants were aware or should have been aware that materially false and misleading statements

were being issued by the Company in the Registration Statement and nevertheless approved,




                                                  22
         Case 1:21-cv-05435-LLS Document 1 Filed 06/21/21 Page 23 of 24




ratified and/or failed to correct those statements, in violation of federal securities laws. The

Individual Defendants were able to, and did, control the contents of the Registration Statement.

The Individual Defendants were provided with copies of, reviewed and approved, and/or signed

the Registration Statement before its issuance and had the ability or opportunity to prevent its

issuance or to cause it to be corrected.

       81.     The Individual Defendants also were able to, and did, directly or indirectly, control

the conduct of TRMT’s business, the information contained in its filings with the SEC, and its

public statements. Because of their positions and access to material non-public information

available to them but not the public, the Individual Defendants knew or should have known that

the misrepresentations specified herein had not been properly disclosed to and were being

concealed from the Company’s stockholders, including Plaintiff, and that the Registration

Statement was misleading. As a result, the Individual Defendants are responsible for the accuracy

of the Registration Statement and are therefore responsible and liable for the misrepresentations

contained herein.

       82.     The Individual Defendants acted as controlling persons of TRMT within the

meaning of Section 20(a) of the Exchange Act. By reason of their position with the Company, the

Individual Defendants had the power and authority to cause TRMT to engage in the wrongful

conduct complained of herein. The Individual Defendants controlled TRMT and all of its

employees. As alleged above, TRMT is a primary violator of Section 14 of the Exchange Act and

SEC Rule 14a-9. By reason of their conduct, the Individual Defendants are liable pursuant to

section 20(a) of the Exchange Act.

                                     PRAYER FOR RELIEF

       WHEREFORE, Plaintiff demand judgment against Defendants jointly and severally, and

equitable and injunctive relief, in Plaintiff’s favor and against defendants as follows:


                                                 23
Case 1:21-cv-05435-LLS Document 1 Filed 06/21/21 Page 24 of 24
